Citation Nr: 0420380	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased initial rating for degenerative 
disc disease of the lumbosacral spine, current at 20 percent.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk






INTRODUCTION

The veteran had active service from October 1989 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the RO which granted service connection for the veteran's 
degenerative disc disease lumbosacral spine and assigned a 20 
percent rating for degenerative disc disease lumbosacral 
spine  The veteran appealed for a higher rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in substance, that a rating in excess 
of 20 percent is warranted for the service-connected 
degenerative disc disease of the lumbosacral spine.  During 
the pendency of the appeal, the criteria for rating spinal 
disabilities were revised, effective September 2002 and 
September 2003.  The medical evidence of record is 
insufficient to properly rate the veteran under the new 
rating criteria.  Accordingly, the veteran should be 
scheduled for a VA examination for the purpose of obtaining 
information necessary to adjudicate the appeal under the new 
spinal regulations.

Moreover, the veteran should be given an appropriate Veterans 
Claims Assistance Act (VCAA) letter with respect to his claim 
for a higher rating for his service connected degenerative 
disc disease of the lumbar spine on appeal.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  With respect to the veteran's claim 
for a rating in excess of 20 percent for 
the service-connected degenerative disc 
disease of the lumbosacral spine, the RO 
should send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should do 
the following:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim."  

2.  Contact the veteran and obtain 
information (names, addresses, dates) 
concerning all VA or non-VA examinations 
and treatment received by him for the 
service-connected degenerative disc 
disease of the lumbosacral spine from 
2001 to the present.  Then obtain copies 
of all related medical records which are 
not already on file.

3.  Thereafter make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
neurological examinations to show the 
current severity of his service-connected 
degenerative disc disease of the 
lumbosacral spine.  All indicated tests, 
including range of motion studies in 
degrees of arc and diagnostic testing, 
should be performed and all findings must 
be reported in detail.  Send the claims 
folder to the examiner for review.  Ask 
the examiner to address the following:

a.  List all manifestations of the 
veteran's service-connected 
degenerative disc disease of the 
lumbosacral spine.

b.  Specifically list all orthopedic 
and neurologic signs and symptoms 
which are due to the veteran's disc 
disease.  

c.  State whether each neurological 
and orthopedic sign and/or symptom 
found are constant or near constant?  

d.  Describe the severity of each 
neurological and orthopedic sign and 
symptom.

e.  State whether the medical 
evidence shows that the veteran has 
incapacitating episodes (i.e., a 
period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician)?  If so, what is the 
total duration of such 
incapacitating episodes during the 
past 12 months?

4.  Following the above development, 
readjudicate the claim for a higher 
rating for the veteran's service 
connected degenerative disc disease of 
the lumbar spine.  If the determination 
remains adverse to the appellant, he and 
his representative should be provided a 
supplemental statement of the case which 
includes citation of the new spine 
regulations.  The veteran and his 
representative should thereafter be given 
an opportunity to respond.  VBA AMC must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

